DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 16, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 8 have been amended; and claims 6 and 10 are canceled. Accordingly, claims 1-5 and 7-9 are pending in this application, with an action on the merits to follow regarding claims 1-5 and 7-9.
Because of the applicant's amendment, the following in the office action filed April 1, 2022, are hereby withdrawn:
Objections to the drawings;
Claim objections under 35 USC 112(b);
Claim rejections under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischel (US 2012/0278970) in view of Hickey (US 2016/0128417), and further in view of Hindley (WO 2005/092133).
	Regarding claim 1, Bischel discloses a convertible headgear (30, Figs. 3-7), comprising: a cap (36) with a visor (38) and a sweatband (64), one edge of the sweatband fastened to a portion of an inside edge of the cap (as can be understood from claim 1 where the cap is attached to the bottom edge of the outer surface of the sweatband, and Fig. 6 showing the sweatband being on the inside of the cap, therefore a portion of the inside edge of the cap is attached to the bottom edge of the sweatband); 
an adjustable fastener (46A/46B) connected to the cap (as can be seen in Figs. 3-7) for adjusting a circumference of an edge of the cap (via hook and loop, see para. 0031), the adjustable fastener including a bottom edge that forms a portion of the edge of the cap and a top edge (as can be seen in annotated Fig. 5); a ventilation opening (44) in the cap opposite the visor relative to a top of the cap (at 53, best seen in Fig. 4), wherein the ventilation opening extends from above the top edge of the adjustable fastener at least halfway toward the top of the cap (as can be seen in annotated Fig. 4, the opening, extends from the top edge of the fastener and more than halfway to the top of the cap).
	Bischel does not expressly disclose an adjustable strap that is configured to secure the cap to a wearer's head, each end of the adjustable strap connected to one of the inside edge of the cap and one side of the sweatband; and a pair of vision openings in the cap between the top of the cap and the visor, the pair of vision openings equidistantly spaced from the top of the cap.
	Hickey teaches a baseball style cap comprising an adjustable strap (220A/B) that is configured to secure the cap to a wearer's head (around the chin), each end (230A/B) of the adjustable strap connected to one of the inside edge of the cap (as disclosed in para. 0022) and one side of the sweatband (170, also possible as disclosed in para. 0022).
Bischel and Hickey teach analogous inventions in the field of baseball style cap with adjustable securement to the head of the wearer.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an adjustment strap to the headgear of Bischel as taught by Hickey so that the cap is additionally provided with an effective manner of retaining the cap that is easy to use and maintain in a desirable configuration (see para. 0003 of Hickey).
	Bischel and Hickey do not expressly disclose a pair of vision openings in the cap between the top of the cap and the visor, the pair of vision openings equidistantly spaced from the top of the cap.
	Hindley teaches a baseball style hat comprising a pair of vision openings (see annotated Fig. 3 and disclosed on p. 2, lines 10-11) in the cap (see annotated Fig. 3) between the top of the cap (at button seen in Fig. 3) and the visor (as seen in annotated Fig. 3), the pair of vision openings equidistantly spaced from the top of the cap (as can be seen in annotated Fig. 3).
Bischel (as modified by Hickey) and Hindley teach analogous inventions in the field of baseball style hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add vision openings to the cap of Bischel as taught by Hindley in order to allow the cap “the simplicity of switching from one distinct function of the peaked cap to the separate function of a face mask” (see p. 2, lines 12-13 of Hindley).
Regarding claim 4, the modified headgear of Bischel discloses wherein the adjustable strap (220A/B of Hickey) is connected to the inside edge of the cap (as disclosed in para. 0022 of Hickey).
Regarding claim 5, the modified headgear of Bischel discloses wherein the adjustable fastener (46A/46B of Bischel) includes two straps (straps 46A and 46B), each strap having one end connected to the cap and another end connected to each other (as can be seen in Fig. 4 of Bischel).
	Regarding claim 7, the modified headgear of Bischel discloses wherein the adjustable strap (220A/B of Hickey) is connected to the one side of the sweatband facing the inside edge of the cap (as can be understood from para. 0022 of Hickey where the strap can be threaded though openings in the sweatband).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bischel, Hickey, and Hindley, as applied to claim 1 above, and further in view of Hubbard (US 2011/0023214).
	Regarding claim 2, the modified headgear of Bischel discloses all the limitations of claim 1 above, but does not expressly disclose wherein the adjustable strap is elastic.
	Hubbard teaches a convertible cap wherein the adjustable strap (1) is elastic (see para. 0020).
	Bischel, Hickey, Hindley, and Hubbard teach analogous inventions in the field of baseball style hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the adjustable strap of the modified headgear of Bischel of elastic as taught by Hubbard so that the strap is “sufficient to allow it to easily fit any head size comfortably” (see para. 0020 of Hubbard) and allow the strap to stretch when in position on the user so that the user may move around comfortably.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bischel, Hickey, and Hindley, as applied to claim 1 above, and further in view of Tunison (US 2018/0325200).
	Regarding claim 3, the modified headgear of Bischel discloses all the limitations of claim 1 above, but does not expressly disclose wherein the adjustable fastener is plastic.
	Tunison teaches a hat with an enlarged ventilation opening wherein the adjustable fastener (40) is plastic (see para. 0033).
	Bischel, Hickey, Hindley, and Tunison teach analogous inventions in the field of baseball style hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have to have substituted adjustable fastening arrangement (straps with hook and loop) of Bischel with the adjustable fastening arrangement (snapback style), as taught by Tunison, as a simple substitution of one well known fastening arrangement for baseball style hats for another in order to yield the predictable result of adjustably and securely fastening the crown around the user’s head.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Bischel, Hickey, and Hindley, as applied to claim 1 above, and further in view of Dworshak (US 2017/0367421).
	Regarding claim 8, the modified headgear of Bischel teaches all the limitations of claim 1 above, but does not expressly disclose further comprising a single strip patch or pair of patches, with said patch(es) being at least partially detachably connected to the cap over a respective on of the pair of vision openings.
	Dworshak teaches headwear with a pair of vision openings further comprising a pair of patches (104), with said patch(es) being at least partially detachably connected (see para. 0018 where the patches can be removably coupled) to the cap (100) over a respective one of the pair of vision openings (120).
The modified headgear of Bischel and Dworshak teach analogous inventions in the field of headwear with vision openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add patches over the eye vision openings of the modified headgear of Bischel as taught by Dworshak in order to block the vision openings so thereby blocking UV rays which may be harmful to the user’s head.
Regarding claim 9, the modified headgear of Bischel discloses wherein each patch (104 of Dworshak) is at least partially detachably connected (see para. 0018 of Dworshak) to the cap on an inside surface of the cap (as 104 is connected to inner liner 102 of Dworshak then they would therefore be on the inside surface of the cap).



    PNG
    media_image1.png
    906
    731
    media_image1.png
    Greyscale

Annotated Fig. 4 (Bischel)


    PNG
    media_image2.png
    847
    736
    media_image2.png
    Greyscale

Annotated Fig. 5 (Bischel)



    PNG
    media_image3.png
    447
    513
    media_image3.png
    Greyscale

Annotated Fig. 3 (Hindley)

Response to Arguments
Applicant's arguments filed May 16, 2022, regarding the 35 USC 103 rejection of claim 1, has been fully considered but they are not persuasive.  
First, Applicant argues that the motivation provided to modify Bischel to include vision openings as taught by Hindley is a mere conclusory statement and there is no articulated reasoning with some rational underpinning to support the legal conclusion of obviousness (Remarks, bottom of p. 5 to top of p. 6).  Examiner respectfully disagrees.  Specifically, Examiner has provided the following motivation as specifically disclosed by Hindley: “it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add vision openings to the cap of Bischel as taught by Hindley in order to allow the cap “the simplicity of switching from one distinct function of the peaked cap to the separate function of a face mask” (see p. 2, lines 12-13 of Hindley).” Examiner notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to do so was found in the references themselves and the motivation provided is not a mere conclusory statement as a rational underpinning to support the legal conclusion of obviousness has been directly provided by the prior art of Hindley who indicates that a wearer is benefited by having a cap that can be switched between different functions in a simple manner. 
Second, Applicant argues Bischel teaches away from adding a pair of vision openings in the cap because such a modification would render the device inoperable (Remarks, first paragraph beginning on p. 6).  Examiner respectfully disagrees.  Bischel has provided no disclosure that additional openings cannot be added in the crown of the hat and therefore does not teach away.  Further, as the pair of vision openings would not interfere with the enlarged aperture (44 of Bischel) as they are on the front of the crown and not the back of the crown, then the device of Bischel can still operate as intended, and therefore Bischel does not teach away from such a modification.
Examiner notes Applicant has not amended the claims to distinguish over the prior art of record.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732